Name: Commission Regulation (EEC) No 226/80 of 31 January 1980 fixing the rate of the supplementary aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 2. 80 Official Journal of the European Communities No L 26/43 COMMISSION REGULATION (EEC) No 226/80 of 31 January 1980 fixing the rate of the supplementary aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1 1 1 7/78 of 22 May 1978 on the common organization of the market in dried fodder ( ! ), and in particular Article 5 (3) thereof, Whereas the amount of the supplementary aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 2414/79 (2), as last amended by Regulation (EEC) No 3003/79 (3) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2414/79 to the information at present available to the Commis ­ sion that the amount of the supplementary aid at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The rate of the supplementary aid referred to in Article 5 (3) of Regulation (EEC) No 1 1 1 7/78 is fixed in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 February 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 142, 30 . 5 . 1978, p . 1 . (2) OJ No L 275, 1 . 11 . 1979, p . 40 . (&gt;) OJ No L 337, 29 . 12. 1979, p . 47. No L 26/44 Official Journal of the European Communities 1 . 2. 80 ANNEX to the Commission Regulation of 31 January 1980 fixing the rate of the supplementary aid for dried fodder Additional aid applicable from 1 February 1980 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.07 C Fodder otherwise dried ex 12.10 B Additional aid 3-456 1-975 Additional aid in case of advance fixing for the month of : (ECU/tonne) March 1980 3-352 1-915 April 1980 3-352 1-915 May 1980 4-486 2-564 June 1980 7-127 4-073 July 1980 7-127 4-073 August 1980 7-127 4-073 September 1980 7-127 4-073 October 1980 7-127 4-073